BROWN, Member,
— Pursuant to Rule 208(d) of the Pennsylvania Rules of Disciplinary Enforcement, the Disciplinary Board of the Supreme Court of Pennsylvania (board) herewith submits its findings and recommendations to your honorable court with respect to the above petition for discipline.
HISTORY
Respondent, [ ], was admitted to the practice of law in the Commonwealth of Pennsylvania, on April 28, 1969. On March 15, 1985, the Honorable, [A], Judge of the Court of Common Pleas of [ ] County sentenced respondent to pay a fine of $1,000 and undergo probation for a period of one month on his plea of guilty to the offense of recklessly endangering another person, in violation of 18 Pa.C.S. §2705.
By order dated May 20, 1985,, the Supreme Court of Pennsylvania suspended respondent from the. practice of law pursuant to Pa.R.D.E. 214(d) and referred the matter to the Disciplinary Board to determine the extent of discipline to be imposed.
*132On December 31, 1985, seven months after the court’s suspension order, appropriate disciplinary charges were filed. Hearing committee [ ] convened on April 22,. 1986, June 4, 1986, and November 10, 1986, and filed its report on February 18, 1987. The hearing committee recommended that inasmuch as respondent had already been subjected to a. suspension for a period of approximately 20. months and the underlying offense resulted in a sentence of one month’s probation, that respondent had suffered sufficient discipline as of the date of its report. The hearing committee therefore recommended that respondent be reinstated.
DISCUSSION
Rule 214(e) Pa.R.D.E. provides that the certification of conviction of a crime shall be conclusive evidence of the commission of that crime in any disciplinary proceeding instituted against that attorney. Consequently, the hearing committee did not focus upon the details of the crime but addressed the dispositional aspect of the discipline involved. However, in recommending reinstatement, the hearing committee acted beyond the ambit of its authority. The charge of the hearing committee was limited to a recommendation of appropriate discipline. Reinstatement is a process which occurs after the imposition of discipline. Therefore, the matter of an appropriate discipline remained undetermined.
Although formal exceptions were not taken to the hearing committee’s report, the parties by letters dated February 25 and March 5, 1987, respectively, have submitted what we construe as requests for clarification and/or that the board mold the hearing committee’s recommendation.
*133Inasmuch as all parties agree that the appropriate period of suspension should not extend beyond the date of the hearing committee’s recommendation, it is hereby recommended that [respondent] be suspended for a period of 20 months, retroactive to May 20, 1985.
RECOMMENDED DISPOSITION
The Disciplinary Board recommends that respondent be suspended for a period of 20 months, effective May 20, 1985. Costs are to be paid by respondent.
Ms. Heh and Mr. Mundy dissent and would recommend a six-month suspension.
Mr. Keller recused himself.
Messrs. McDonald, McGinley and Tumolo did not participate in the adjudication.